DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) filed on October 26, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 7, the claim recites “the wall of the housing” lacks antecedent basis.
	As to claim 8, the claim recites “the continuity” which lacks antecedent basis.
	As to claim 11, the claim recites “preferably from back to front”, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Frederic et al. (FR 3053130; cited by Applicant; text references made to machine translation).
	As to claim 1, Frederic teaches a spectacle mount (Frederic Figs. 1-3), comprising a main frame (Frederic Fig. 1 - 10) comprising a rear face intended to be turned towards the user (Frederic Fig. 1 - 12) and a front face opposite to the rear face (Frederic Fig. 1 - 12) and comprising two openings configured to receive respectively two lenses (Frederic Fig. 1 - 14, 16, 18, 20)
	at least one opening comprising an inner peripheral edge able to cooperate with an outer peripheral edge of a lens (Frederic Fig. 1 - G, 14b1, 14b2), the inner peripheral edge of said opening comprising at least one housing in which is mounted a pad holder (Frederic Fig. 1 - D1, 30, D2, 22b), 
	the pad holder being constituted of a nose pad (Frederic Fig. 1 - pads (not shown) connected at 22a3), a fastening part (Frederic Fig. 1 - 22b; Fig. 3 - 22b, e; Fig. 5a - 142; Fig. 5b - 152) and a linking part connecting the nose pad to the fastening part (Frederic Fig. 1 - 22a2), the fastening part being configured to be mounted in the housing of the spectacle mount along an insertion axis X oriented from back to front (Frederic Fig. 1 - D1, D2, 30, 22b; Fig. 3; Figs. 5a,b), 
	the fastening part comprising a closing face comprising an auxiliary groove configured to cooperate with the lens in order to lock the pad holder (Frederic Fig. 1 - e; Fig. 3 - 3, 18a; Fig. 5a - e; Fig. 5b - e) and a mounting face comprising at least one projecting blocking tooth forced against a wall of the housing during the mounting of the lens (Frederic Fig. 3 - 22b; Fig. 5a - 142a; 5b - 152a).
	As to claim 2, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches the blocking tooth has a triangular section defining a front face and a rear face (Frederic Fig. 5b - 152).
	As to claim 5, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches the fastening part has a transversal section, defined with respect to the insertion axis (Frederic Fig. 1 - 22b; Fig. 4 - 134b, 136b), that is substantially rectangular with rounded edges (Frederic Fig. 1 - 22b; Fig. 4 - 134b, 136b - fastening part being cylindrical which, as a transversal section has a rectangular shape, and being cylindrical, has rounded edges). 
	As to claim 7, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches the wall of the housing is smooth, without any recess (Frederic Fig. 1 - D1; Fig. 5a - D’).
	As to claim 8, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches the inner peripheral edge of the opening comprising a main groove (Frederic Fig. 1 - G), the auxiliary groove of the closing face is in the continuity of the main groove (Frederic Fig. 3 - e, 22b, 18; Fig. 1 - G, 22b).
	As to claim 9, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches the fastening part of the pad holder and said housing have complementary shapes (Frederic Fig. 1 - D1, 22b; Fig. 5a - D’, 142; Fig. 5b - 152, D’’).
	As to claim 10, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches a pair of spectacles comprising at least one lens mounted in an opening and locking in position the pad holder (Frederic Fig. 3 - 22b, 18, e; Fig. 1), the blocking tooth of the pad holder being forced against the wall of the housing during the mounting of the lens (Frederic Fig. 3 - 22b; Fig. 5a - 142, 142a; Fig. 5b - 152, 152a).
	As to claim 11, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Frederic further teaches the spectacle mount of claim 1.  Claim 11 is directed to a product by process (PxP) claim (MPEP 2113) and as such, the determination of patentability is based on the product itself.  As claimed, the structure implied by the steps of claim 11 is the structure of claim 1, therefore the apparatus of claim 1 anticipates claim 11 (MPEP 2113 - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Frederic (cited above).
	As to claim 3, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Frederic further teaches the front face of the blocking tooth is inclined with respect to the insertion axis X by an angle greater than 90o (Frederic Fig. 5b - 152a), but doesn’t specify the angle is between 100 and 120o.  
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide the angle as 100-120o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 220 F.2d 454, 456,105 USPQ 233, 235.  As shown by Frederic, the angle is already greater than 90-deg. and adds to the connecting between the recess (150a) and active portion (152, 152a) (Frederic page 5, lines 1-25).
	As to claim 4, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Frederic further teaches the rear face of the blocking tooth is inclined with respect to the insertion axis X by an angle about 90o (Frederic Fig. 5b - 152a), but doesn’t specify the angle is between 85 and 95o.  
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide the angle as 85-95o, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller 220 F.2d 454, 456,105 USPQ 233, 235.  As shown by Frederic, the angle is already about 90-deg. and adds to the connecting between the recess (150a) and active portion (152, 152a) (Frederic page 5, lines 1-25).
	As to claim 6, Frederic teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify several projecting teeth.  It would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the teeth, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza 124 USPQ 378 (CCPA 1960).
	As discussed by Frederic, the tooth allows for providing additional connection and thus duplication of the teeth provides additional, additional connection (Frederic page 5, lines 1-25).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hong (KR 10-2017-0072729); Lee (KR 10-2016-0004556); Jang (KR 10-1478740); Son et al. (KR 10-2013-0138870); Lee (KR 20-2010-0002973); Kang (KR 20-0427947); Kim (KR 20-0191848); Kim (KR 20-1083387); Dietrich (FR 2518271).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 29, 2022